Catón, 0. J. The only question which we propose to consider in this case is, whether it was competent to show by parol proof what was the amount of the valuation fixed by the commissioners in their return, under the column headed “ valuation,” containing only figures, without anything to show what those figures meant. We think the court properly rejected the parol evidence. In the case of Brown v. City of Joliet, 22 Ill. R. 123, we held that this return was like a return to process,'and as such, was amendable. To that we are disposed to adhere, but it cannot justify the admission of parol evidence to take the place, and perform the office of an amended return. Suppose even the figures had been omitted in the column of valuation, it would be as competent to supply that omission as this. Suppose a sheriff, in his return to an execution, should omit to describe the property levied upon and sold, could it be contended, when it was subsequently called in question, that the sheriff could testify orally that the levy was on particular property, and thus help out the defective return ? This would of course be inadmissible, while by an equally familiar principle he would be allowed, by the tribunal to which the return was made, to amend his return, and thus obviate the defect which would be otherwise fatal. The evidence showed that the alteration which was made to the return, in the first case, and which would have obviated the objection, was not made by the commissioners, and was consequently not their amended return. Besides, it was not made with the leave of the common council, by whom the process was issued, and to whom the return was made. The judgment must be affirmed. Judgment affirmed.